Broyles, O. J.
1. “ ‘ The maker of promissory notes given for the purchase of land of which such maker holds undisturbed possession under a bond from the vendor, conditioned to make to the former a good and *50sufficient title to the land upon payment of the notes, can neither voluntarily rescind the contract of purchase nor defeat the collection of the notes, upon the ground that the vendor has not in fact a good title to the land in question, without showing clearly that there is a paramount outstanding title against the vendor, and also proving fraud upon his part, or that he is insolvent, or a non-resident, or else proving other facts which would authorize equitable interference with the carrying out of the contract as made.’ Black v. Walker, 98 Ga. 31 (26 S. E. 477). This ruling has been frequently followed by . . [the Supreme Court], including, among others, the late case of Henderson v. Fields, 143 Ga. 547 (85 S. E. 741).” Newton v. Bowen, 146 Ga. 524 (1) (91 S. E. 684).
Decided March 7, 1923.
Emmett Smith, for plaintiff in error.
Smith & Millican, contra.
2. Under the above ruling and the facts of the instant case, the trial court did not erf in directing a verdict in favor of the plaintiff.

Jugment affirmed,.


Luke and Bloodworth, JJ., concur.